UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34091 MARKETAXESS HOLDINGS INC. (Exact name of registrant as specified in its charter) Delaware 52-2230784 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 299 Park Avenue, 10th Floor New York, New York (Address of principal executive offices) (Zip Code) (212) 813-6000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesRNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesRNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler R Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No R As of April 27, 2016, the number of shares of the Registrant’s voting common stock outstanding was 37,564,015. MARKETAXESS HOLDINGS INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2016 TABLE OF CONTENTS Page PART I — Financial Information Item1. Financial Statements (Unaudited) 3 Consolidated Statements of Financial Condition as of March 31, 2016 and December 31, 2015 3 Consolidated Statements of Operations for the Three Months Ended March 31, 2016 and 2015 4 Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2016 and 2015 5 Consolidated Statement of Changes in Stockholders’ Equity for the Three Months Ended March 31, 2016 6 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2016 and 2015 7 Notes to Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item3. Quantitative and Qualitative Disclosures About Market Risk 29 Item4. Controls and Procedures 31 PART II — Other Information Item1. Legal Proceedings 32 Item1A. Risk Factors 32 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item3. Defaults Upon Senior Securities 32 Item4. Mine Safety Disclosures 33 Item5. Other Information 33 Item6. Exhibits 33 2 PART I — Financial Information Item1. Financial Statements MARKETAXESS HOLDINGS INC. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) As of March 31, 2016 December 31, 2015 (In thousands, except share and per share amounts) ASSETS Cash and cash equivalents $ $ Investments, at fair value Accounts receivable, net of allowance of $119 and $109 as of March 31, 2016 and December 31, 2015, respectively Goodwill and intangible assets, net of accumulated amortization Furniture, equipment, leasehold improvements and capitalized software, net of accumulated depreciation and amortization Prepaid expenses and other assets Deferred tax assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Accrued employee compensation $ $ Income and other tax liabilities Deferred revenue Accounts payable, accrued expenses and other liabilities Total liabilities Commitments and Contingencies(Note 10) — — Stockholders’ equity Preferred stock, $0.001 par value, 4,855,000 shares authorized, no shares issued and outstanding as of March 31, 2016 and December 31, 2015 — — Series A Preferred Stock, $0.001 par value, 110,000 shares authorized, no shares issued and outstanding as of March 31, 2016 and December 31, 2015 — — Common stock voting, $0.003 par value, 110,000,000 shares authorized, 39,990,272 shares and 39,821,519 shares issued and 37,571,415 shares and 37,409,274 shares outstanding as of March 31, 2016 and December 31, 2015, respectively Common stock non-voting, $0.003 par value, 10,000,000 shares authorized, no shares issued and outstanding as of March 31, 2016 and December 31, 2015 — — Additional paid-in capital Treasury stock - Common stock voting, at cost, 2,418,857 and 2,412,245 shares as of March 31, 2016 and December 31, 2015, respectively ) ) Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 MARKETAXESS HOLDINGS INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, (In thousands, except per share amounts) Revenues Commissions $ $ Information and post-trade services Investment income Other Total revenues Expenses Employee compensation and benefits Depreciation and amortization Technology and communications Professional and consulting fees Occupancy Marketing and advertising General and administrative Total expenses Income before income taxes Provision for income taxes Net income $ $ Net income per common share Basic $ $ Diluted $ $ Cash dividends declared per common share $ $ Weighted average shares outstanding Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 MARKETAXESS HOLDINGS INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended March 31, (In thousands) Net income $ $ Net cumulative translation adjustment and foreign currency exchange hedge, net of tax of $2,012 and $5, respectively ) ) Net unrealized gain on securities available-for-sale, net of tax of $115 and $39, respectively 63 Comprehensive Income $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 MARKETAXESS HOLDINGS INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (Unaudited) Treasury Stock - Accumulated Common Additional Common Other Total Stock Paid-In Stock Retained Comprehen- Stockholders’ Voting Capital Voting Earnings sive Loss Equity (In thousands) Balance at December 31, 2015 $ $ $ ) $ $ ) $ Net income — Cumulative translation adjustment and foreign currency exchange hedge, net of tax — ) ) Unrealized gain on securities available-for-sale, net of tax — Stock-based compensation — Exercise of stock options — Withholding tax payments on restricted stock vesting and stock option exercises — ) — — — ) Excess tax benefits from stock-based compensation — Repurchases of common stock — — ) — — ) Cash dividend on common stock — — — ) — ) Balance at March 31, 2016 $ $ $ ) $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 6 MARKETAXESS HOLDINGS INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (In thousands) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation expense Deferred taxes Other Changes in operating assets and liabilities: (Increase) in accounts receivable ) ) (Increase) in prepaid expenses and other assets ) ) (Increase) in corporate debt trading investments ) — (Increase) in mutual funds held in rabbi trust ) — (Decrease) in accrued employee compensation ) ) Increase in income and other tax liabilities Increase in deferred revenue Increase in accounts payable, accrued expenses and other liabilities Net cash (used in) provided by operating activities ) Cash flows from investing activities Available-for-sale investments: Proceeds from maturities Purchases — ) Purchases of furniture, equipment and leasehold improvements ) ) Capitalization of software development costs ) ) Other 26 19 Net cash provided by (used in) investing activities ) Cash flows from financing activities Cash dividend on common stock ) ) Exercise of stock options Withholding tax payments on restricted stock vesting and stock option exercises ) ) Excess tax benefits from stock-based compensation Repurchases of common stock ) ) Net cash (used in) financing activities ) ) Effect of exchange rate changes on cash and cash equivalents (4 ) Cash and cash equivalents Net (decrease) for the period ) ) Beginning of period End of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 7 MARKETAXESS HOLDINGS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Organization and Principal Business Activity MarketAxess Holdings Inc. (the “Company” or “MarketAxess”) was incorporated in the State of Delaware on April11, 2000. Through its subsidiaries, the Company operates an electronic trading platform for corporate bonds and other types of fixed-income instruments through which the Company’s institutional investor clients can access liquidity provided by its broker-dealer and other institutional clients. The Company’s multi-dealer trading platform allows its institutional investor clients to simultaneously request competitive, executable bids or offers from multiple broker-dealers, and to execute trades with the broker-dealer of their choice. The Company’s trading platform provides access to global liquidity in U.S. high-grade corporate bonds, emerging markets and high-yield bonds, European bonds, U.S. agency bonds, credit derivatives and other fixed-income securities. The Company also executes certain bond transactions between and among institutional investor and broker-dealer clients on a matched principal basis by serving as counterparty to both the buyer and the seller in trades which then settle through a third-party clearing broker. The Company provides fixed-income market data, analytics and compliance tools that help its clients make trading decisions. The Company also provides trade matching and regulatory transaction reporting services to the securities markets. In addition, the Company provides technology solutions and professional consulting services to fixed-income industry participants. 2. Significant Accounting Policies Basis of Presentation The consolidated financial statements include the accounts of the Company and its subsidiaries. All intercompany transactions and balances have been eliminated. These consolidated financial statements are unaudited and should be read in conjunction with the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the year ended December31, 2015. The consolidated financial information as of December31, 2015 has been derived from audited financial statements not included herein. These unaudited consolidated financial statements are prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) and the rules and regulations of the U.S. Securities and Exchange Commission (“SEC”) with respect to Form 10-Q and reflect all adjustments that, in the opinion of management, are normal and recurring, and that are necessary for a fair statement of the results for the interim periods presented. In accordance with such rules and regulations, certain disclosures that are normally included in annual financial statements have been omitted. Interim period operating results may not be indicative of the operating results for a full year. Cash and Cash Equivalents Cash and cash equivalents includes cash and money market instruments that are primarily maintained at one major global bank. Given this concentration, the Company is exposed to certain credit risk in relation to its deposits at this bank. The Company defines cash equivalents as short-term interest-bearing investments with maturities at the time of purchase of three months or less. Investments The Company determines the appropriate classification of securities at the time of purchase which are recorded in the Consolidated Statements of Financial Condition on the trade date. Securities are classified as available-for-sale or trading. The Company’s available-for-sale investments are comprised of municipal bonds and investment grade corporate debt securities. Available-for-sale investments are carried at fair value with the unrealized gains or losses reported in accumulated other comprehensive loss in the Consolidated Statements of Financial Condition. Trading investments primarily include investment grade corporate debt securities and are carried at fair value, with unrealized gains or losses included in other income in the Consolidated Statements of Operations. The Company assesses whether an other-than-temporary impairment loss on the available-for-sale investments has occurred due to declines in fair value or other market conditions. The portion of an other-than-temporary impairment related to credit loss is recorded as a charge in other income in the Consolidated Statements of Operations. The remainder is recognized in accumulated other comprehensive loss if the Company does not intend to sell the security and it is more likely than not that the Company will not be required to sell the security prior to recovery. No charges for other-than-temporary losses were recorded during the three months ended March31, 2016 and 2015. 8 Fair Value Financial Instruments Fair value is defined as “the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.” A three-tiered hierarchy for determining fair value has been established that prioritizes inputs to valuation techniques used in fair value calculations. The three levels of inputs are defined as Level 1 (unadjusted quoted prices for identical assets or liabilities in active markets), Level 2 (inputs that are observable in the marketplace other than those inputs classified in Level 1) and Level 3 (inputs that are unobservable in the marketplace). The Company’s financial assets and liabilities measured at fair value on a recurring basis consist of its money market funds, securities available-for-sale, trading securities and foreign currency forward contracts. All other financial instruments are short-term in nature and the carrying amount is reported on the Consolidated Statements of Financial Condition at approximate fair value. Allowance for Doubtful Accounts All accounts receivable have contractual maturities of less than one year and are derived from trading-related fees and commissions and revenues from products and services. The Company continually monitors collections and payments from its customers and maintains an allowance for doubtful accounts. The allowance for doubtful accounts is based upon the historical collection experience and specific collection issues that have been identified. Additions to the allowance for doubtful accounts are charged to bad debt expense, which is included in general and administrative expense in the Consolidated Statements of Operations. Depreciation and Amortization Fixed assets are carried at cost less accumulated depreciation. The Company uses the straight-line method of depreciation over three to seven years. The Company amortizes leasehold improvements on a straight-line basis over the lesser of the life of the improvement or the remaining term of the lease. Software Development Costs The Company capitalizes certain costs associated with the development of internal use software, including among other items, employee compensation and related benefits and third party consulting costs at the point at which the conceptual formulation, design and testing of possible software project alternatives have been completed. Once the product is ready for its intended use, such costs are amortized on a straight-line basis over three years. The Company reviews the amounts capitalized for impairment whenever events or changes in circumstances indicate that the carrying amounts of the assets may not be recoverable. Cash Provided as Collateral Cash is provided as collateral for broker-dealer clearing accounts. Cash provided as collateral is included in prepaid expenses and other assets in the Consolidated Statements of Financial Condition. Foreign Currency Translation and Forward Contracts Assets and liabilities denominated in foreign currencies are translated using exchange rates at the end of the period; revenues and expenses are translated at average monthly rates. Gains and losses on foreign currency translation are a component of accumulated other comprehensive loss in the Consolidated Statements of Financial Condition. Transaction gains and losses are recorded in general and administrative expense in the Consolidated Statements of Operations. The Company enters into foreign currency forward contracts to hedge its net investment in its U.K. subsidiaries. Gains and losses on these transactions are included in accumulated other comprehensive loss in the Consolidated Statements of Financial Condition. Revenue Recognition The majority of the Company’s revenues are derived from commissions for trades executed on its platform and distribution fees that are billed to its broker-dealer clients on a monthly basis. The Company also derives revenues from information and post-trade services, investment income and other income. 9 Commission revenue. Commissions are generally calculated as a percentage of the notional dollar volume of bonds traded on the platform and vary based on the type, size, yield and maturity of the bond traded. Under the Company’s transaction fee plans, bonds that are more actively traded or that have shorter maturities are generally charged lower commissions, while bonds that are less actively traded or that have longer maturities generally command higher commissions. For trades that the Company executes between and among institutional investor and broker-dealer clients on a matched principal basis by serving as counterparty to both the buyer and the seller, the Company earns the commission through the difference in price between the two matched principal trades. Fee programs for certain products include distribution fees which are recognized monthly. Information and post-trade services. The Company generates revenue from information services provided to our broker-dealer clients, institutional investor clients and data-only subscribers. Information services are invoiced monthly, quarterly or annually. When billed in advance, revenues are deferred and recognized monthly on a straight-line basis. The Company also generates revenue from regulatory transaction reporting and trade matching services. Revenue is recognized in the period the services are provided. Technology products and services. The Company generates revenues from professional consulting services, technology software licenses and maintenance and support services.Revenue is generally recognized when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable and collection is considered probable. Technology products and services revenue is reported in other income in the Consolidated Statements of Operations. Initial set-up fees. The Company enters into agreements with its broker-dealer clients pursuant to which the Company provides access to its platform through a non-exclusive and non-transferable license. Broker-dealer clients may pay an initial set-up fee, which is typically due and payable upon execution of a dealer agreement. The initial set-up fee, if any, varies by agreement. Revenue is recognized over the initial term of the agreement, which is generally two years. Initial set-up fees are reported in other income in the Consolidated Statements of Operations. Stock-Based Compensation The Company measures and recognizes compensation expense for all share-based payment awards based on their estimated fair values measured as of the grant date. These costs are recognized as an expense in the Consolidated Statements of Operations over the requisite service period, which is typically the vesting period, with an offsetting increase to additional paid-in capital. Income Taxes Income taxes are accounted for using the asset and liability method. Deferred income taxes reflect the net tax effects of temporary differences between the financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when such differences are expected to reverse. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. A valuation allowance is recognized against deferred tax assets if it is more likely than not that such assets will not be realized in future years. The Company recognizes interest and penalties related to unrecognized tax benefits in general and administrative expenses in the Consolidated Statements of Operations. Business Combinations, Goodwill and Intangible Assets Business combinations are accounted for under the purchase method of accounting.The total cost of an acquisition is allocated to the underlying net assets based on their respective estimated fair values.The excess of the purchase price over the estimated fair values of the net assets acquired is recorded as goodwill.Determining the fair value of certain assets acquired and liabilities assumed is judgmental in nature and often involves the use of significant estimates and assumptions, including assumptions with respect to future cash flows, discount rates, growth rates and asset lives.
